33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.
The Applicant contends, “Terminal Disclaimer is submitted herewith to overcome the obviousness-type double patenting rejection. Accordingly, withdrawal of the obviousness-type double patenting rejection is respectfully requested.”
The Examiner disagrees and asserts that no Terminal Disclaimer has been received to date.

The Applicant contends, “In other words, there is no disclosure or suggestion in Nimbalker as to how an LDPC base graph or code block size is chosen and, therefore, Nimbalker does not disclose or suggest the above-referenced features of claim 1, which the Office Action admits.”
The Examiner disagrees and asserts that paragraph [0027] on page 2 of NIMBALKER clearly suggests that given an information size k a shifted value is z is selected so that a sub block size of the parity check matrix is size z and the parity check matrix H is generated from a prototype matrix of size (nb – kb) x nb and the parity check matrix is of size ((nb – kb) x z) x (nb x z) of that ensures that the information size k = (kb x z). Hence, the shift size z is used to determine the size of the parity check matrix H that is used to encode LDPC codewords.    
The Examiner would like to point out that paragraph [0047] on page 5 of Jacobsen teaches the same thing as in paragraph [0027] on page 2 of NIMBALKE.  That is, the cyclic shift value z determines the size of the parity check matrix H since the arity check matrix H is an extension of a parity check base matrix whereby shifted sub atrices of size z x z are inserted into base matrix positions so that the column size of the base matrix is multiplied by z and the Row size of the base matrix is multiplied by z to come up with the size of the parity check matrix H used to encode the LDPC codewords.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NIMBALKER et al. (US 20190013901 A1, hereafter referred to as NIMBALKER) and Jacobsen et al., (US 20070180344 A1, hereafter referred to as Jacobsen).

Rejection of claims 1 and 11:
NIMBALKER teaches a wireless transmit/receive unit (Figures 9 and 10 and paragraphs [0061]-[0082] on pages 7-9 of NIMBALKER clearly suggests a wireless transceiver) comprising: a transceiver (paragraph [0081] on page 9 of NIMBALKER teaches the use of a wireless radio transceiver); and a processor (paragraph [0061] on page 9 and Figure 9 of NIMBALKER teaches the use of a processor/processors 922), wherein the transceiver and the processor are configured to generate a transport block TB comprising a plurality of bits, wherein the plurality of bits comprises payload bits and cyclic redundancy check CRC bits (paragraphs [0027] and [0044] on respective pages 2 and 4-5 of NIMBALKER clearly suggests a transceiver and processor/processors configured to generate a transport block TB comprising a plurality of bits, wherein the plurality of bits comprises payload bits and cyclic redundancy check CRC bits), wherein the transceiver and the processor are further configured to transmit at least one code block, wherein each of the at least one code block comprises an integer number of bits, wherein the integer number of bits comprises at least some of the plurality of bits of the transport block (paragraphs [0027] and [0044] on respective pages 2 and 4-5 of NIMBALKER clearly suggests a transceiver and processor/processors wherein a transceiver and processor/processors configured to transmit at least one code block were in the at least one code block comprises an integer number z of bits, wherein the integer number of bits comprises at least some of the plurality bits of the transport block), wherein each of the at least one code block CB is encoded using a same one of a first low-density parity-check LDPC encoding scheme or a second LDPC encoding scheme, wherein the integer number is the same for each of the at least one code block, and wherein the integer number is based at least in part on whether each of the at least one code block is encoded using the first LDPC encoding scheme or the second LDPC encoding scheme (Figure 5 in NIMBALKER teaches steps 510-520 for determining a number of code block segments based on a code block segment size derived from soft buffer for information for a receiver; Steps 540-560 teach that an LDPC encoding scheme is subsequently determined to provide LDPC encoding for the segmented code blocks; the Examiner would like to point out that if the size of the soft buffer at a receiver changes then the encoding scheme at the transmitter also changes; Note: parity check matrices such as those in Figures 2 and 3 of NIMBALKER are base parity check matrix representations of base graphs for LDPC codes; Furthermore, paragraph [0027] on page 2 of NIMBALKER clearly suggests that given an information size k a shifted value is z is selected so that a sub block size of the parity check matrix is size z and the parity check matrix H is generated from a prototype matrix of size (nb – kb) x nb and the parity check matrix is of size ((nb – kb) x z) x (nb x z) of that ensures that the information size k = (kb x z); hence, the shift size z is used to determine the size of a parity check matrix).
Jacobsen, in an analogous art, teaches an adaptive procedure for changing the base parity check matrix representation of the base graph adaptively for different data to provide different LDPC encoding schemes (Figure 8 in Jacobsen).  Note: paragraph [0047] on page 5 of Jacobsen teaches the cyclic shift value z determines the size of the parity check matrix H since the arity check matrix H is an extension of a parity check base matrix whereby shifted sub atrices of size z x z are inserted into base matrix positions so that the column size of the base matrix is multiplied by z and the Row size of the base matrix is multiplied by z to come up with the size of the parity check matrix H used to encode the LDPC codewords.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine NIMBALKER with the teachings of Jacobson by including use of wherein each of the at least one code block (CB) is encoded using a same one of a first low-density parity-check (LDPC) base graph (BG) or a second LDPC BG; and, wherein the integer number is based at least in part on whether each of the at least one code block is encoded using the first LDPC BG or the second LDPC BG.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of wherein each of the at least one code block (CB) is encoded using a same one of a first low-density parity-check (LDPC) base graph (BG) or a second LDPC BG; and, wherein the integer number is based at least in part on whether each of the at least one code block is encoded using the first LDPC BG or the second LDPC BG would have provided flexibility for systems were either information length or codeword length or both are variable (paragraph [0005] on page 1 of Jacobson).

Rejection of claims 2 and 12:
Paragraphs [0027] and [0044] on respective pages 2 and 4-5 of NIMBALKER clearly suggests wherein the integer number z is a same for each of the at least one code blocks.

Rejection of claims 3 and 13:
Paragraph [0040] on page 4 of NIMBALKER teaches that if the parity check matrix H is slightly longer that zeros can be used as filler bits during coding.

Rejection of claims 4 and 14:
Paragraph [0027] on page 2 of NIMBALKER teaches that the information size k = (kb x z; hence, the filter size required to fill the information block inherently depends on the selected lifting size z.

Rejection of claims 5 and 15:
Paragraph [0031] on page 3 of NIMBALKER clearly suggests that matrix size of the parity check matrix H is selected to achieve a particular code rate of 8/9. 

Rejection of claims 6 and 16:
Paragraph [0027] on page 2 of NIMBALKER teaches that the information size k = (kb x z; hence, coding the each of the at least one code blocks is based on the size k of the payload.

Rejection of claims 7 and 17:
Paragraph [0027] on page 2 of NIMBALKER clearly suggests that given an information size k a shifted value is z is selected so that a sub block size of the parity check matrix is size z and the parity check matrix H is generated from a prototype matrix of size (nb – kb) x nb and the parity check matrix is of size ((nb – kb) x z) x (nb x z) of that ensures that the information size k = (kb x z); hence since segmentation is based on the sub block size z the 1st CB segmentation corresponds to the sub block size z selected for the 1st parity check matrix and the 2nd CB segmentation corresponds to the sub block size z selected for the 2nd parity check matrix. 

Rejection of claims 8 and 18:
Paragraph [0027] on page 2 of NIMBALKER clearly suggests that given an information size k a shifted value is z is selected so that a sub block size of the parity check matrix is size z and the parity check matrix H is generated from a prototype matrix of size (nb – kb) x nb and the parity check matrix is of size ((nb – kb) x z) x (nb x z) of that ensures that the information size k = (kb x z).  The shift value z selected for the 1st CB segmentation is the maximum CB size for the 1st LDPC codewords and the shift value z selected for the 2nd CB segmentation is the maximum CB size for the 2nd LDPC codewords.

Rejection of claims 9-10 and 19-20:
Paragraphs [0044]-[0045] on pages 4-5 of NIMBALKER clearly suggests the use of CRC bits whereby each transport block can be associated with a CRC of 24 bits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11038540 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application recites the same data structure and transmission of the data structure as recited in claim 1 of U.S. Patent No. US 11038540 B2; hence, is a broadening of claim 1 of U.S. Patent No. US 11038540 B2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to broaden the claim 1 of U.S. Patent No. US 11038540 B2 to only recite the data structure and transmission of the data structure.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that broadening claim 1 of U.S. Patent No. US 11038540 B2 to only recite the data structure and transmission of the data structure would have provided an obvious consequence constructed from language already contained in claim 1 of U.S. Patent No. US 11038540 B2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112